 Case 1:20-cv-01026-BAB Document 19               Filed 12/14/20 Page 1 of 1 PageID #: 77



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              EL DORADO DIVISION

LAMAR F. MOORE                                                                    PLAINTIFF

vs.                                Civil No. 1:20-cv-01026

BANCORPSOUTH BANK                                                                DEFENDANT

                                         JUDGMENT

      Consistent with the Order entered on today’s day and for the reasons stated in that Order,

this case is DISMISSED with prejudice.

      ENTERED this 14th day of December 2020.

                                                    /s/Barry A. Bryant
                                                    HON. BARRY A. BRYANT
                                                    UNITED STATES MAGISTRATE JUDGE




                                              1
